t c no united_states tax_court fpl group inc and subsidiaries petitioner v commissioner of internal revenue respondent docket no filed date f a regulated electric utility is a wholly owned subsidiary of p f is required to follow prescribed regulatory rules for regulatory accounting and financial reporting purposes in preparing its consolidated tax returns for the years in issue p characterized f’s expenditures by using the same characterization that f used for regulatory accounting and financial reporting purposes in an amended petition p sought to recharacterize as repair expenses expenditures which it had characterized as capital expenditures_for tax purposes held p’s method_of_accounting for tax reporting purposes was to characterize the expenditures in issue consistently with the method that f used for regulatory accounting and financial reporting purposes by seeking to alter the method which it used to characterize expenditures p is attempting to change its method_of_accounting p has failed to obtain the consent of the secretary to change its method of -- - accounting under sec_446 i r c therefore p is not entitled to the claimed expense deductions robert thomas carney for petitioner gary f walker sergio garcia-pages and robert w dillard for respondent opinion ruwe judge this matter is before the court on respondent’s motion for partial summary_judgment filed pursuant to rule the sole issue presented is whether petitioner’s attempt to recharacterize as repair expenses expenditures which it had characterized on its tax returns as capital expenditures_for the taxable years to is an impermissible change in accounting_method under sec_446 background fpl group inc petitioner is a corporation organized and existing under the laws of the state of florida with its principal office located in juno beach florida florida power light co florida power is a wholly owned subsidiary of ‘unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure petitioner petitioner filed consolidated_returns with florida power during the years in issue on date respondent issued a notice_of_deficiency for the taxable years through in its first amended petition filed date petitioner argued for the first time that respondent erred in failing to allow a deduction for certain repair expenses related to florida power when determining the deficiency amounts in the notice_of_deficiency petitioner claimed that it had improperly characterized the following expenditures related to florida power as capital expenditures and that it should have deducted them as repair expenses year amount dollar_figure big_number big_number big_number big_number total big_number petitioner did not file a form_3115 application_for change in accounting_method with respondent to request a change in accounting_method for the expenditures at issue respondent did not raise the change in accounting_method_issue prior to the filing of his motion for partial summary_judgment florida power owns and operates fossil and nuclear electric generating plants in florida and also owns interests in coal- fired electric generating plants in georgia and florida which are operated by other utilities florida power provides public electric utility_services in florida florida power is subject_to the regulatory rules of the federal energy regulatory commission ferc and the florida public service commission fpsc the ferc regulates the rates that florida power may charge to its wholesale customers the fpsc regulates the rates that florida power may charge to its retail customers for regulatory purposes property at florida power’s electric generating plants electric plants is considered as consisting of retirement units and minor items of property a retirement unit is the overall unit_of_property while the minor items of property are the associated parts or items which compose a retirement unit examples of retirement units include air- conditioning systems bridges elevators and cars the regulatory rules determine which expenditures at florida power’s electric plants are capitalized and which expenditures are expensed for regulatory accounting purposes expenditures_for the addition or replacement of a retirement unit are required to be capitalized while the replacement of a minor item of property is generally deducted as a repair expense florida power as a 7under regulatory accounting expenses that are capitalized are taken into the capital base for ratemaking purposes ée they receive an allowed rate of return on capital_investment on the other hand expenditures deducted as current expenses are passed on to customers and therefore reimbursed dollar-for- dollar in the allowed rates - regulated electric utility is required to follow regulatory accounting for financial reporting purposes the ferc publishes a uniform system of accounts usoa which contains a standard set of accounts rules and regulations florida power as a major electric utility is required to follow the usoa the fpsc also requires florida power to follow the usoa for regulatory accounting purposes the ferc also publishes a list of units of property for use in accounting for additions and retirements of electric plant ferc list which is separate from the usoa the units of property identified in the list are referred to as retirement units the ferc list of retirement units may be expanded by any utility without other authorization by the ferc but no retirement unit may be larger in size than those identified in the ferc list the ferc list may not be condensed but a subdivision or addition of other units is permitted the fpsc authorizes an expanded list of retirement units fpsc list beyond those prescribed by the ferc the fpsc has the discretion to authorize a list of retirement units in which the retirement units are larger in size than the corresponding ferc retirement units florida power could add retirement units to the fpsc list or expand the size of existing retirement units but it had to notify the fpsc semiannually of these changes increasing the size of retirement units would increase the amount -- - of costs charged to expense while decreasing the size of retirement units would increase the amount of capitalized costs during the years in issue petitioner utilized the fpsc requirements for regulatory accounting purposes florida power made more than changes between and to the fpsc list of retirement units and semiannually notified the fpsc of the changes however the retirement units used by florida power for fpsc purposes did not exceed the limits for retirement units as prescribed by the ferc thus florida power’s utilization of the fpsc requirements in defining retirement units automatically conformed with the ferc regulatory accounting requirements an example of the aforementioned regulatory concepts illustrates the accounting principles of the ferc and fpsc suppose that p owns five cars each car is defined as a retirement unit in the ferc list the wheels seats and other components of the car would be considered minor items of property under the ferc p could add more cars or replace existing cars and the corresponding costs would be capitalized the costs of the replacement of the wheels seats etc would generally be considered as expenditures related to minor items of property and generally would be expensed theoretically p could subdivide the car into smaller retirement units so that the wheels seats etc would be considered separate retirement units this would increase the amount of capitalized costs because additions or replacements of the wheels seats etc would be reguired to be capitalized under regulatory rules however under the ferc p is prohibited from increasing the size of the retirement units ie defining a retirement unit to include all five cars the fpsc has the discretion to allow p to increase the size of the retirement units this action if available to p might theoretically allow all five cars to be identified as one retirement unit thus the individual cars might be defined as minor items of property this would result in an increase in the size of the retirement unit from one car to five cars and the amount of costs charged to repair expense continued - j- during the years in issue florida power incurred substantial costs related to its electric plants the expenditures_for these costs were recorded as either capital expenditures or repair expenses for regulatory accounting and financial reporting purposes in preparing its tax returns for the years in issue petitioner used the same characterization of expenditures_for tax reporting purposes that florida power did for regulatory accounting and financial reporting purposes except for specific schedule m-1 reconciliation of income loss per books with income per return adjustments for the years in issue petitioner characterized approximately dollar_figure billion in expenditures related to florida power’s electric plants as repair expenses for tax purposes during the years in issue petitioner made schedule m-1 adjustments on its original tax returns with respect to florida power the schedules m-1 adjustments for the years to continued might be increased however if p did elect to increase the size of the retirement units under the authority of the fpsc p would be in violation of the ferc rules prohibiting increases in the size of retirement units thus the retirement units actually used by florida power for regulatory accounting purposes conformed with ferc rules a schedule m-1 is a schedule attached to a form_1120 u s_corporation income_tax return it identifies the different treatment of income and expense items for book and tax purposes see 100_tc_500 n 86_tc_199 --- - reflected petitioner’s election to apply the percentage repair_allowance pra a specific tax provision allowing petitioner to deduct as repair expenses a set percentage of expenditures_for the repair maintenance rehabilitation or improvement of certain property see sec_1_167_a_-11 income_tax regs the schedule m-1 adjustment for was for a storm reserve and related to damages caused by hurricane andrew other than the variations for the pra and storm reserve petitioner used the same characterizations of expenditures_for tax purposes that florida power did for regulatory accounting and financial reporting purposes for the taxable_year petitioner filed two amended returns with claims related to the characterization of expenditures associated with florida power in its first amended_return filed in september of petitioner claimed additional storm expenses of dollar_figure and an additional repair expense deduction of approximately dollar_figure million for cable injection -respondent has alleged that the following amounts were deducted as repair expenses under the pra for the years to year amount dollar_figure big_number big_number big_number petitioner has not disputed these amounts ‘the schedule m-1 adjustment for the storm reserve was in the amount of dollar_figure million --- - expenditures the storm expenses were accepted by respondent and a portion of the claimed repair expense deduction was allowed by respondent in its second amended_return filed in december of petitioner claimed an additional repair expense deduction of approximately dollar_figure million related to the same type of expenditures currently in issue respondent allowed an additional repair expense deduction for these expenditures in the amount of approximately dollar_figure million during the audit of the years to respondent proposed to capitalize certain expenditures related to florida power that petitioner had reported as deductible_repair expenses on its original tax returns discussion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials see 101_tc_294 61_tc_861 rule a provides that either party may move for a summary_judgment upon all or any part of the legal issues in controversy full or partial summary_judgment 1s appropriate where there is no genuine issue as to any material fact and a decision may be rendered as a matter of law see rule b 98_tc_518 affd 17_f3d_965 7th cir respondent as the moving party bears the burden of proving that no genuine -- - issue exists as to any material fact and that he is entitled to judgment as a matter of law see 100_tc_32 85_tc_527 in deciding whether to grant summary_judgment the factual materials and the inferences drawn from them must be considered in the light most favorable to the nonmoving party see bond v commissioner supra pincite naftel v commissioner supra pincite once a motion for summary_judgment is made and supported the nonmoving party must do more than merely allege or deny facts in its pleadings it must set forth specific facts showing that there is a genuine issue for trial if the adverse_party does not so respond then a decision if appropriate may be entered against such party rule d celotex corp v catrett u s sundstrand corp v commissioner supra pincite moreover summary_judgment may be granted if the evidence submitted by the nonmoving party is merely colorable or not significantly probative see anderson v liberty lobby inc a77 u s petitioner argues that some of the factual allegations made by respondent are in dispute after reviewing the materials filed by both parties we find that there is no genuine issue as to any of the material facts that we have set forth in the background section of this opinion only disputes over facts that might affect the outcome of the suit under the governing law will properly preclude entry of summary_judgment factual disputes that are irrelevant or unnecessary will not be counted anderson v liberty lobby inc supra pincite respondent argues that petitioner’s attempt to recharacterize as repair expenses expenditures which it had characterized as capital expenditures is prohibited under sec_446 as an impermissible change in accounting_method because petitioner did not obtain respondent’s consent to recharacterize the expenditures respondent claims that for regulatory financial and tax_accounting purposes petitioner consistently followed the regulatory accounting rules and guidelines to determine which expenditures to capitalize and which expenditures to expense at florida power’s electric plants respondent contends that this consistent treatment constitutes petitioner’s method_of_accounting with respect to the expenditures in issue petitioner argues that its method_of_accounting was to deduct expenditures to the extent allowed under sec_1_162-4 income_tax regs ’ and that the regulatory accounting ‘ sec_1_162-4 income_tax regs provides sec_1_162-4 repairs --the cost of incidental repairs which neither materially add to the value of the property nor appreciably prolong its life but keep it in an ordinarily efficient operating condition may be deducted as an expense provided the cost of acquisition or production or the gain_or_loss basis of continued requirements of the ferc and the fpsc were not its method_of_accounting for purposes of determining the characterization of expenditures at florida power’s electric plants in classifying expenditures as capital expenditures or repair expenses for tax purposes petitioner claims that it used the amount of repair expenses determined for regulatory accounting and financial reporting purposes as a reasonable approximation of the amount of repair expenses allowable for tax purposes from there petitioner claims that it made certain adjustments to increase the deductible_repair amount for tax purposes when it became aware that certain expenditures were erroneously classified as capital expenditures petitioner also claims that the recharacterization is a mere correction which does not constitute a change in accounting_method finally petitioner implies that respondent’s failure to raise the change in accounting_method argument when petitioner claimed the additional repair expense deduction for should prevent respondent from now challenging petitioner’s attempted recharacterization ‘ continued the taxpayer’s plant equipment or other_property as the case may be is not increased by the amount of such expenditures repairs in the nature of replacements to the extent that they arrest deterioration and appreciably prolong the life of the property shall either be capitalized and depreciated in accordance with sec_167 or charged against the depreciation_reserve if such an account is kept i method_of_accounting sec_446 provides that taxable_income shall be computed under the method_of_accounting on the basis of which the taxpayer regularly computes his income in keeping his books the term method_of_accounting includes both the over-all method_of_accounting and the accounting treatment of any item sec_1_446-1 income_tax regs a method_of_accounting includes the consistent treatment of a recurring material_item whether that treatment be correct or incorrect 53_tc_439 affd 443_f2d_965 6th cir a taxpayer changes its method_of_accounting when it changes either the overall plan of accounting for gross_income or deductions or the treatment of any material_item used in such overall plan sec_1_446-1 a income_tax regs a material_item is any item which involves the proper time for the inclusion of the item in income or the taking of a deduction 93_tc_500 sec_1_446-1 a income_tax regs a change in accounting_method may be effected only after consent is obtained from the secretary see sec_446 the primary effect of characterizing a payment as either a business_expense or a capital_expenditure concerns the timing of the taxpayer’s cost_recovery while business_expenses are currently deductible a capital_expenditure usually is amortized and depreciated over the life of the relevant asset 503_us_79 this court has held that the determination of whether an expenditure constitutes a capital_expenditure or a currently deductible expense involves the question of the proper time for taking a deduction see 114_tc_473 75_tc_497 supplemented by 82_tc_122 hooker indus inc v commissioner tcmemo_1982_357 sec_1_446-1 a income_tax regs an accounting practice involving the timing of when an item is deducted is considered a method_of_accounting see gmc subs v commissioner 112_tc_270 743_f2d_781 llth cir in southern pac transp co v commissioner supra we applied sec_1_446-1 6b income_tax regs for purposes of deciding whether the expenditures in issue were for a material_item sec_1_446-1 6b income_tax regs provides that a correction to require depreciation in lieu of a deduction for the cost of a class of depreciable assets which had been consistently treated as an expense in the year of purchase involves the guestion of the proper timing of an item and is to be treated as a change in method_of_accounting although the taxpayer in southern pac transp co v commissioner supra was -- - attempting to change from capitalizing the expenditures in issue to expensing them the reverse of the situation described in the regulations we were not convinced of the merit of this distinction and we regarded both situations as examples of changes involving the timing of a deduction see southern pac transp co v commissioner supra pincite n we held that the expenditures that the taxpayer was attempting to recharacterize from capital to expense fit the definition of material_item id pincite although sec_446 requires a taxpayer to compute his taxable_income in the same manner that he computes income in his books this requirement is not absolute courts have permitted variations between financial and tax reporting where other code requirements such as sec_162 and sec_263 are met and the method_of_accounting clearly reflects income see 113_tc_329 where the taxpayer is governed by regulatory agencies the taxpayer is not automatically required to follow the regulatory accounting rules when it reports its activities for tax purposes see 418_us_1 284_us_552 however while regulatory accounting rules are not binding on a taxpayer they are necessarily linked with tax_accounting and the consistent practice of applying regulatory rules for tax -- - reporting purposes cannot be ignored see commissioner v idaho power co supra pincite in that case the supreme court stated some although not controlling weight must be given to the fact that the federal power commission and the idaho public_utilities commission required the taxpayer to use accounting procedures that capitalized construction-related depreciation although agency- imposed compulsory accounting practices do not necessarily dictate tax consequences they are not irrelevant and may be accorded some significance where a taxpayer’s generally accepted method_of_accounting is made compulsory by the regulatory agency and that method clearly reflects income it is almost presumptively controlling of federal_income_tax consequences id pincite citations and fn ref omitted for regulatory accounting and financial reporting purposes florida power followed regulatory rules and guidelines to determine the characterization of expenditures related to its electric plants the fact that the regulatory accounting requirements allowed florida power some flexibility in defining retirement units does not change this the retirement units used by florida power for fpsc purposes did not exceed the limits prescribed by the ferc for the years in issue and petitioner acknowledges that its characterization of expenditures_for fpsc purposes automatically conformed with ferc regulatory accounting principles the ferc prohibited public_utilities from condensing the ferc list of retirement units or from adding any retirement units that exceeded the size of the ferc retirement units once a retirement unit was established the cost of adding or replacing the retirement unit had to be capitalized thus while florida power’s limited flexibility in defining retirement units could in some cases affect the amounts of capital expenditures or repair expenses once the retirement unit was identified the regulatory characterization rules requiring capitalization were not flexible the regulatory rules ultimately determined which expenditures were capitalized and which expenditures were expensed for regulatory accounting and financial reporting purposes in southern pac transp co v commissioner supra the taxpayer was subject_to interstate commerce commission icc accounting rules which required the capitalization of certain expenditures see id pincite for the taxable years at issue the taxpayer followed the icc accounting rules and capitalized the expenditures in issue for regulatory and tax purposes see id the commissioner issued a notice_of_deficiency regarding other issues and the taxpayer filed a petition with this court for a redetermination of the deficiency see id pincite in an amended petition the taxpayer raised for the first time the argument that the commissioner erred in failing to allow the capitalized expenditures as currently deductible expenses see id pincite the commissioner argued that the taxpayer’s attempt to recharacterize the expenditures was an impermissible change in the taxpayer’s method_of_accounting under sec_446 because -- - the commissioner had not consented to the change see id pincite we held that regardless of whether the expenditures were more properly deductible as business_expenses under sec_162 allowing the taxpayer to deduct such expenditures would result in an impermissible change in method_of_accounting see id pincite we found it readily apparent that the taxpayer was seeking to alter the manner in which it had consistently accounted for a recurring material_item see id pincite we explained that a change in the treatment of the expenditures involved a question of proper timing thus the change in treatment would affect a material_item see id pincite the taxpayer consistently followed the icc accounting rules in capitalizing certain expenditures_for tax reporting purposes and its later attempt to recharacterize those expenditures as repair expenses was prohibited absent consent by the commissioner in 93_tc_500 the taxpayer for a number of years determined its ending inventory by selecting a small portion of its inventory cards and using them to approximate the ending inventory see id pincite later the taxpayer completed a physical inventory in which it identified and catalogued all inventory see id pincite based on this thorough examination of inventory the taxpayer attempted to adjust its opening_inventory to reflect the actual amount identified see id pincite this amount was considerably larger than the amount determined under the approximation method previously used by the taxpayer see id pincite we held that the taxpayer’s change from a seriously flawed and disorganized method to a method of determining both opening and ending inventory on the basis of a complete physical inventory was a change in the treatment of a material_item and therefore constituted a change in accounting_method id pincite we found that the approximation method of determining inventory while disorganized and inaccurate was consistently used by the taxpayer despite his actual knowledge that the inventory amounts were not completely accurate see id pincite this consistent practice constituted a method_of_accounting for determining inventory see id petitioner argues that wayne bolt nut co v commissioner supra does not apply because it involved inventories and they are governed by separate and distinct rules for purposes of determining a method_of_accounting we disagree while there are specific regulations which address the accounting treatment of inventories the basic principles apply for purposes of determining a method_of_accounting namely that a consistent method used to determine the tax treatment of a material_item is a method_of_accounting our holding and reasoning in wayne bolt nut co v commissioner supra is applicable to the instant case - - the regulatory rules provided the guidelines for determining florida power’s characterization of expenditures_for regulatory accounting and financial reporting purposes petitioner consciously chose to use consistently the same characterization for tax purposes that florida power did for regulatory and financial purposes petitioner argues that it used the amounts florida power reported for regulatory purposes as a reasonable approximation for tax purposes rather than reviewing its work orders to determine which expenditures to capitalize and which to expense petitioner has made no allegations that it alerted respondent to the fact that it was reporting only approximations and expected to recharacterize expenditures years later sec_1 a income_tax regs provides that the taxpayer’s accounting_records must be maintained in such a manner as to enable him to file a correct return of his taxable_income for each taxable_year one of the essential features that the taxpayer must consider in maintaining such records is expenditures made during the year shall be properly classified as between capital and expense for example expenditures_for such items as plant and equipment which have a useful_life extending substantially beyond the taxable_year shall be charged to a capital_account and not to an expense account 56_tc_1324 affd 496_f2d_876 5th cir quoting sec_1_446-1 income_tax regs --- - the ferc and fpsc rules provided a regulatory accounting system which afforded petitioner with a characterization method based on basic accounting principles that generally require the capitalization of expenditures_for larger items of property having long-term lives and the expensing of relatively smaller expenditures_for minor items needed for repairs we note that the ‘decisive distinctions’ between current expenses and capital expenditures ‘are those of degree and not of kind ’ and each case ‘turns on its special facts’ indopco inc v commissioner u s pincite citation omitted petitioner’s attempt to change retroactively from a consistent and logical method of capitalizing the expenditures in issue to expensing them involves the question of proper timing and thus is a material_item see southern pac transp co v commissioner t c pincite sec_1_446-1 a and b income_tax regs this attempt to recharacterize the expenditures in issue is to be treated as a change in method_of_accounting see southern pac transp co v commissioner supra sec_1_446-1 a and ob income_tax regs petitioner argues that it made certain adjustments related to florida power on its schedules m-1 for the years in issue and that such adjustments establish that petitioner’s method_of_accounting was not simply to follow regulatory and financial_accounting for tax reporting purposes a schedule m-1 is a -- - schedule attached to a form_1120 u s_corporation income_tax return it identifies the different treatment of income and expense items for book and tax purposes see 100_tc_500 n 86_tc_199 respondent acknowledges that petitioner made schedules m-1 adjustments on its tax returns for the years in issue however respondent argues that the adjustments do not change the fact that petitioner’s method_of_accounting with respect to the expenditures in issue was to use the regulatory rules and guidelines to determine the proper characterization of expenditures_for regulatory financial and tax reporting purposes respondent claims that the schedules m-1 adjustments were only for the pra and the storm reserve petitioner does not contend that there were any other schedules m-1 adjustments a percentage repair_allowance pra the pra concept originated in as part of the asset_depreciation_range_system the pra was intended to end controversies concerning whether certain expenditures_for repair maintenance or improvement of property must be capitalized or tin congress repealed the entire pra system effective for property placed_in_service after date in taxable years ending after such date see economic_recovery_tax_act_of_1981 publaw_97_34 sec 95_stat_221 the pra continues to be in effect for expenditures which although incurred after date are for the repair maintenance rehabilitation or improvement of property placed_in_service before date - - currently deducted see 88_tc_946 sec_1_167_a_-11 income_tax regs by electing the pra the taxpayer may automatically deduct up to a set percentage of all expenditures_for repair maintenance rehabilitation or improvement of repair_allowance property for the taxable_year as long as such expenditures are not considered excluded additions sec_1_167_a_-11 income_tax regs expenditures in excess of the set percentage must be capitalized see id under the pra system certain expenditures which typically would be capitalized can be treated as repair allowances and thus deducted as expenses 38_f3d_329 7th cir for the years to respondent claims that petitioner’s repair deductions for tax purposes consisted of the amounts deducted for book purposes plus schedules m-1 adjustments for the pra as follows year book account m-1 adjustment tax_return dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number petitioner does not dispute respondent’s figures or allege that there were schedules m-1 adjustments for any other items for to the pra is a specific tax only provision florida power did not have the option of using the pra to determine the -- - characterization of expenditures_for regulatory accounting and financial reporting purposes the pra simply allowed petitioner to characterize a set percentage of expenditures as repair expenses for tax purposes petitioner is now trying to recharacterize as repairs items that it characterized as capital expenditures_for tax purposes petitioner cannot recharacterize amounts capitalized under the pra because to do so would violate the percentage limitation petitioner does not identify any adjustments in the pra or claim that it made any error in the original computation under the pra the expenditures that petitioner is trying to recharacterize are those that petitioner consistently capitalized for regulatory financial and tax reporting purposes this attempted recharacterization conflicts with petitioner’s practice of having tax_accounting follow regulatory and financial_accounting b storm reserve on its original tax_return petitioner made a schedule m-1 adjustment of dollar_figure million for a storm reserve related to florida power the storm reserve related to an extraordinary item namely to offset damages caused by hurricane andrew this was not a recurring item which petitioner accounted for every year as evidenced by the absence of any schedule m-1 adjustment for a storm reserve for any of the other years in issue additionally petitioner has not claimed that it is seeking to - - recharacterize this item the schedule m-1 adjustment for the storm reserve does not affect petitioner’s consistent treatment of characterizing the expenditures in issue based on regulatory rules and guidelines petitioner has not alleged that there were schedule m-1 adjustments for any other items for c audit adjustments petitioner argues that respondent’s allowance of additional repair expense deductions on audit supports its position that later recharacterizations were part of its method_of_accounting petitioner contends that the facts that it amended its return and that respondent allowed additional repair expenses on audit establish that petitioner’s method_of_accounting was not to follow regulatory rules and guidelines when characterizing the expenditures in issue for tax purposes petitioner argues that these adjustments support its position that its accounting practice was to use regulatory characterizations as a reasonable approximation and then make adjustments when errors were discovered respondent disputes that the failure to raise the change in method_of_accounting issue in any way prevents the current disallowance of petitioner’s attempted recharacterization respondent argues that the audit adjustments were simply part of an overall settlement of the claim and that those actions do not establish the method_of_accounting that petitioner is claiming - - petitioner consistently applied the characterizations used by florida power for regulatory purposes when reporting for tax purposes petitioner made no references in its tax returns that would notify respondent that the amount of claimed repair expenses was a reasonable approximation and represented the method_of_accounting that petitioner is claiming for the year petitioner filed two amended returns in its first amended_return filed in september of petitioner claimed an adjustment for storm expenses and an additional repair expense for cable injection costs in its second amended_return filed in december of petitioner claimed additional repair expenses for the same type of expenditures as those currently in issue and an adjustment for storm expenses after reviewing the original and amended returns and meeting with petitioner respondent allowed some of the claimed expenditures to be deducted as repair expenses and accepted the adjustment for storm expenses petitioner has not alleged nor is there any indication that respondent acquiesced in a method_of_accounting which would allow petitioner to approximate the amount of repair expenses and then file amended returns when and if it realized it might have deducted a larger amount the fact that petitioner amended its tax_return for additional expense claims does not change the fact that in preparing its original tax_return petitioner consistently used the same -- p7 - characterizations that florida power used for regulatory and financial reporting purposes accordingly we hold that the audit adjustments by respondent do not establish the method_of_accounting that petitioner is claiming petitioner’s treatment of the expenditures in issue for tax purposes was consistent with the treatment of those expenditures by florida power for regulatory accounting and financial reporting purposes the schedules m-1 adjustments are at best relatively minor deviations from petitioner’s method_of_accounting the schedules m-1 adjustments for the pra and the storm reserve and the audit adjustments by respondent do not change the fact that petitioner is retroactively attempting to recharacterize expenditures that it regularly and consistently capitalized for regulatory financial and tax reporting purposes see 44_tc_159 methods_of_accounting must be regular and consistent ii correction a change in method_of_accounting does not occur when a taxpayer seeks to correct mathematical or posting errors errors in the computation of tax_liability a change in treatment arising from a change in underlying facts or any other adjustment of any item_of_income or deduction which does not involve the proper time for the inclusion of the item_of_income or the taking of a deduction 151_f3d_876 8th cir sec_1 e b income_tax regs petitioner does not contend that it made errors in mathematical computations or in the computation of its tax_liability petitioner has failed to make specific allegations establishing there was a change in underlying facts under sec_1_446-1 6b income_tax regs a change from capitalizing and depreciating the costs of a class of depreciable assets to expensing them involves a question of proper timing petitioner’s attempt to recharacterize expenditures at florida power’s electric plants which were consistently capitalized on its tax returns fits within the principles of this regulatory provision although the instant case is the reverse of the situation set forth in the regulatory provision we regard both situations as examples of changes involving the timing of a deduction see southern pac transp co v commissioner t c pincite n additionally this court has found that the characterization of expenditures as capital or expense involves the proper time for taking a deduction see pelaez sons inc v commissioner t c pincite southern pac transp co v commissioner supra pincite hooker indus inc v commissioner tcmemo_1982_357 a posting error occurs when there is an error in the act of transferring an original entry to a ledger wayne bolt nut - - co v commissioner t c pincite quoting black’s law dictionary 5th ed petitioner does not contend that it erred in transferring the amount or characterization of expenditures reported by florida power for regulatory purposes to petitioner’s tax_return rather petitioner relies on northern states power co v united_states supra in arguing that it erroneously capitalized the expenditures at issue and that the attempted recharacterization should be treated as a posting error petitioner’s reliance on northern states power co v united_states supra is misplaced in northern states power co v united_states supra the taxpayer’s tax department was unaware that certain amounts were improperly recorded in its accounts because the taxpayer lacked knowledge of the error it mistakenly capitalized the amounts instead of currently deducting them see id pincite when it discovered the mistake the taxpayer promptly filed refund claims in an effort to treat the amounts in the same manner that it had consistently treated similar items see id the court held that the taxpayer’s mistake was more akin to a posting error than a change in method_of_accounting id in the instant case petitioner consciously chose to use the same characterization of expenditures_for tax reporting purposes that florida power used for regulatory accounting and financial reporting purposes petitioner gave no notice on its returns -- - that it was using an approximation method and expected to make later corrections petitioner’s own statements establish that it did not mistakenly capitalize the expenditures in issue based on a lack of knowledge of an error accordingly we hold that petitioner’s attempted recharacterization of the expenditures in issue was not a posting error cf wayne bolt nut co v commissioner supra pincite iiit consent petitioner implies that respondent waived the right to contest petitioner’s recharacterization of capital expenditures as repair expenses petitioner points to the fact that respondent allowed petitioner to reclassify approximately dollar_figure million in capitalized expenditures related to florida power as repair expenses for the taxable_year prior to this motion respondent did not raise the change in accounting_method argument consent to change a method_of_accounting is required regardless of whether the method is proper or is permitted under the internal_revenue_code or the regulations thereunder sec_1_446-1 income_tax regs in southern pac transp co v commissioner t c pincite we stated petitioner claims that it is not trying to work an ‘estoppel’ but rather that it is simply trying to show that respondent never treated the similarities between regulatory financial and tax classifications of capital expenditures and repair expenses as a method_of_accounting --- - in addition consent is reguired when a taxpayer in a court_proceeding retroactively attempts to alter the manner in which he accounted for an item on his tax_return if the alteration constitutes a change in the taxpayer's method_of_accounting the taxpayer cannot prevail if consent for the change has not been secured x the failure of the commissioner previously to object to the taxpayer’s accounting_method will not stop him from later challenging it see 281_us_357 49_tc_275 12_tc_561 affd 180_f2d_310 10th cir while the commissioner’s acquiescence in the taxpayer’s use of an accounting_method is not binding on the commissioner it may be a factor in the taxpayer’s favor see 78_tc_445 26_tc_301 in the instant case respondent allowed petitioner certain additional repair expense deductions related to florida power respondent did not question petitioner’s method_of_accounting or assert that any impermissible change was being made rather tn summit sheet metal co v commissioner tcmemo_1996_563 we relied on 75_tc_497 supplemented by 82_tc_122 in drawing a negative inference against the taxpayer who did not seek to change the treatment of an item on its original tax_return or on an amended_return but rather waited until after the commissioner’s audit and after the commencement of court proceedings - - respondent simply reviewed petitioner’s claim and allowed an additional deduction based on the circumstances petitioner has not alleged any_action on respondent’s part which could be construed as approving the method_of_accounting petitioner is currently claiming for the expenditures in issue it is undisputed that petitioner never filed a form_3115 to request a change in accounting_method see sec_1_446-1 income_tax regs accordingly petitioner did not obtain respondent’s consent to recharacterize the expenditures in issue iv purpose of sec_446 the policy underlying sec_446 was enunciated in 304_us_191 change from one method to the other as petitioner seeks would require recomputation and readjustment of tax_liability for subsequent years and impose burdensome uncertainties upon the administration of the revenue laws it would operate to enlarge the statutory period for filing returns to include the period allowed for recovering overpayments there is nothing to suggest that congress intended to permit a taxpayer after expiration of the time within which return is to be made to have his tax_liability computed and settled according to the other method x ‘since the amendment of the consent requirement in this passage has been endorsed as an appropriate statement of the policy rationale of sec_446 see 296_f2d_333 9th cir if taxpayers were allowed to report income in one manner and then freely change to some other manner the resulting confusion would be exactly that which was to be alleviated by requiring permission to change accounting methods see also southern pacific transp co v commissioner supra pincite endorsing and restating the policies articulated by 304_us_191 continued - - in 64_tc_314 we identified the following policy reasons served by sec_446 to protect against the loss of revenues to prevent administrative burdens and inconvenience in administering the tax laws and to promote consistent accounting practice thereby securing uniformity in collection of the revenue id pincite- citations omitted a comprehensive discussion and analysis of the policy rationale of sec_446 is found in diebold inc v united_states cl_ct a central policy underlying the consent requirement is that the commissioner should have an opportunity to review consent requests in advance with advance notice the commissioner has leverage to protect the fisc to avoid burdensome administrative uncertainties and to promote accounting uniformity if taxpayers generally were permitted to change accounting methods unilaterally the commissioner would face the enormous administrative burden of detecting changes and reviewing the propriety of each switch without ready leverage to protect the fisc or promote uniformity in the absence of sec_446 a taxpayer could adopt a method_of_accounting and after several years unilaterally switch to an alternative method which hindsight suggests would have been more financially beneficial thus the commissioner’s ability to protect the fisc and prevent unnecessary variations in accounting procedures would be substantially reduced in order to avoid missing taxable_income the irs would be required to multiply its detection and examination efforts to prevent abuse of unconsented retroactive changes the administrative advantages of advance notice are thus integrally linked to the purposes of protecting the fisc and promoting accounting uniformity continued and lord v united_states supra ke kk ke ke kk ok moreover the plaintiff in this case desires to make precisely the kind of change that could undermine the purposes of the prior consent rule the plaintiff seeks to apply a unilateral change retroactively to cover many past tax years if taxpayers were permitted to select the accounting_method which best reflects their income over the past four years only those taxpayers gaining a financial advantage from switching methods would seek refunds thus uniformity in accounting would become a function of financial advantage and the administrative difficulties of detecting unwarranted unilateral changes would be multiplied moreover the potential impact on the fisc would be likely to vary unpredictably from year to year in sum the purposes and policies underlying the consent requirement are still served when a taxpayer presumes to change unilaterally from an incorrect to a correct procedure acceptance of petitioner’s position would grant petitioner the license to change freely from one characterization to another when hindsight shows that it is financially advantageous petitioner waited until to attempt to recharacterize as repair expenses expenditures that it had characterized for tax purposes as capital expenditures_for the years to it would place an enormous burden upon respondent to detect and review the ramifications of such a change for example petitioner’s attempt to recharacterize more than dollar_figure million of expenditures incurred from to as deductible_repair expenses would require adjustments to petitioner’s capital_asset accounts for those years and subsequent years adjustments to depreciation_deductions taken in the years in issue and subsequent years would be necessary the administrative burden -- - of reviewing the effects of petitioner’s recharacterization such as adjusting for claimed depreciation would defeat the accounting goal of promoting uniformity to say nothing of the complex computations and inconvenience in administering the tax laws petitioner’s attempted recharacterization is precisely the type of change which frustrates the purpose of sec_446 and renders the consent requirement necessary v conclusion petitioner consistently used a method_of_accounting of following regulatory rules and guidelines for regulatory financial and tax reporting purposes for the expenditures in issue petitioner’s attempt to alter its classification of the expenditures changes the timing of deductions related to those expenditures and thus is a change in the treatment of a material_item this change in treatment of a material_item does not result from a correction or a change in underlying facts petitioner did not seek respondent’s consent nor did respondent impliedly consent or waive the right to challenge petitioner’s recharacterization as an impermissible change_of_accounting_method petitioner’s claimed recharacterization frustrates the purpose of sec_446 accordingly we hold that petitioner’s attempted recharacterization of the expenditures in - - issue is an impermissible change in method_of_accounting under sec_446 an appropriate order will be issued granting respondent’s motion for partial summary_judgment
